Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 20, 2022  has been entered. 
	Claims 70, 72, 75, 76, 79-80  and 82- 85 are currently pending. Claims 71 and 81 have been canceled, claims 70, 72, 75 and 79 have been amended by Applicants’ amendment filed on April 20, 2022 . No claims have been added. 
Applicants’ election without traverse of Group I, claims 70-82 (claims 71, 73-74, 77-78 and 81 now canceled), drawn to a recombinant bacteriophage in response to the restriction requirement filed on May 3, 2021 was previously acknowledged. 
In addition, Applicants’ election of the following species without traverse was previously acknowledged:
a. E. Coli as the Host Bacterium (claims 72 and 79), 
b. Myoviridae as the Bacteriophage (claim 75), 
c. Gram positive bacterium as the antigen protein (claims 76, 77, 78) and 
d. released into cytoplasm as the antigen protein after expression (claim 80, 81).

Claim 83  (Group II drawn to a method) and claim 84 (Group III drawn to a polynucleotide)  and claim 85 (Group IV drawn to a method) were previously  withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-IV was previously made final. 
Therefore, claims 70, 72, 75, 76, 79-80 and 82 are currently under examination to which the following grounds of rejection are applicable. 
 
Priority
The present application filed on June 20, 2018  is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2017/050095, filed January 3, 2017, which claims priority to British Application 1600075.4, filed January 3, 2016. Filing of a certified translated copy of the British Application 1600075.4 on June 20, 2018 was previously acknowledged. 
Thus, the earliest possible priority for the instant application is January 3, 2016.
Claim interpretation
Claim 70 has been amended to recite “a deletion of at least one gene encoding a bacteriophage structural protein; a gene encoding a heterologous antigen protein(s) without an appropriate leader sequence and a killing gene encoding a protein that kills a host bacterium, wherein the recombinant bacteriophage is adapted to bind to a host bacterium and insert the phage genome polynucleotide into said host bacterium;” and “ wherein the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage due to the absence of the appropriate leader sequence .”
Support for the recitation of the phrase “without an appropriate leader sequence” is found at paragraph [0035] of the published application stating: 
“In an embodiment, the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage. This may be achieved by the absence of an appropriate leader sequence from the heterologous protein antigen. The heterologous antigen protein is expressed in the host bacterium and is initially present in the cytoplasm. As the host bacterium is lysed, the heterologous antigen protein is released from the bacterium and is able to interact with the immune system so that an immune response is elicited against the heterologous antigen protein. This may occur on death of the bacterium.”

In addition support for deletion of the genes encoding the lysogenic cycle and capsid protein is provided at paragraph [0059]:
“Other gene including those encoding proteins involved in the lysogenic cycle and capsid proteins can be deleted and replaced with selected genes.”

Moreover, the Specification teaches at paragraph [0060]:
“The engineered bacteriophage is missing some essential genes so will not be able to initiate a full lytic or lysogenic cycle when used in the treatment of a mammalian subject. However, it will be able to replicate in E. coli or other non-pathogenic bacterial cells which contain to bacteriophage capsid assembly machinery, as shown in FIG. 3. For example a BAC construct includes both the engineered bacteriophage components and the bacteria specific components (see FIG. 3).”

Thus the Specification provides support for a recombinant bacteriophage infecting E. coli or other non-pathogenic bacterial cells which contain the  bacteriophage capsid assembly machinery. The Specification further teaches using the bacterium as an antigen factory before killing the bacterium so the heterologous antigen protein is produced and released from the bacterium, wherein the antigen interacts with the immune system so that an immune response is elicited against the heterologous antigen protein by the host immune system. Therefore, the bacterium of the instant invention is lysed causing release of the heterologous antigen protein. 
Response to arguments
Withdrawn Objections/ Rejections in response to Applicants’ arguments or amendments
Claim objection
In view of Applicants’ amendment of claims 72, 75 and 79, the objection of claims 72, 75 and 79 is withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 70, the rejection of claims 70, 72, 75, 76, 79-80 and 82 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
35 U.S.C. 112(d)
	In view of Applicants’ cancelation of claim 81, the rejection of claim 81 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is rendered moot.
                                   Claim Rejections - 35 USC § 103	
In view of Applicants’ amendment of claim 70, the rejection of claims 70, 72, 75, 76, 79-80 and 82 under 35 U.S.C. 103(a) as being unpatentable over Kasman  et al., WO 2003/076583 (publication date 18 September 2003) in view of Lu et al.,   (WO 2011/014693 A2; February 3, 2011; Citations. are from the National Stage U.S. U.S. Pub. 2012/0301433.  The National Stage is deemed an English language translation of the PCT) and Clark et al., (2004; Expert Rev. Vaccines 3(4), 463–476) as evidenced by Bacteriophage (From Wikipedia, the free encyclopedia, pp. 1-13; downloaded 8/27/2021) has been withdrawn. 
Though Kasman et al., discloses a recombinant non-lytic phage to specifically target and deliver to bacteria a phage genome polynucleotide including a gene encoding bactericidal proteins as lethal agents such as toxins Gef and ChpBK, wherein the nucleic acid can encode an antigen (page 2; lines 15-25; page 6, lines 25-26), where “The expression of gef leads to impaired respiration, collapse of cell membrane potential and release of cytoplasmic contents”, (page 31, lines 1-5), Kasman  et al., does not teach a deletion of at least one gene encoding a bacteriophage structural protein. 
As applicants concede that Kasman’ bacterial ghost must contain the antigen which is displayed on the surface of the bacterial ghost in order to be retained and, furthermore,  Kasman does not teache deletion of at least one gene encoding a bacteriophage structural protein. (Kasman page 15, lines 20-25, claims 9-19, 21).
“For example, a phage can be designed to deliver nucleic acid encoding (1) a bacterial antigen and (2) a polypeptide having antimicrobial activity. The bacterial antigen can be expressed by the transduced bacteria prior to initiating expression of the antimicrobial polypeptide. In this case, the resulting ghosts will be non-viable bacterial cells that contain the encoded antigen polypeptide, for example, on their surface.” (Kasman page 15, lines 20-25)

Maintained Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
Claims 70-72, 75, 76 and 79-82 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-177 of copending Application No. 16/973,471 as per claims filed on July 6, 2021 in view of Kasman  et al., WO 2003/076583 (publication date 18 September 2003) for the reasons already of record as set forth at pages 4-5 of the non-final action filed on 9/1/2021. 
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
New grounds of objection/ rejection
Claim objection
Claim 1 is objected to because the recitation of  “and and a’ in line 3 is grammatically incorrect. Appropiate correction is requested. 
Claim Rejections - 35 USC § 112 – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-72, 75, 76 and 79-82 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 70 is broadly but reasonably interpreted as a recombinant bacteriophage comprising: (i) a deletion of at least one gene encoding a bacteriophage structural protein, (ii) a killing gene encoding a protein that kills a host bacterium,  and (iii) a gene encoding a heterologous antigen protein(s) without an appropriate leader sequence, wherein following entry of the recombinant bacteriophage into a host bacterium, expression of the heterologous antigen protein is driven by a promoter, and wherein the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage due to the absence of the appropriate leader sequence. The claimed recombinant bacteriophage is contemplated to use the host bacterium to produce and release the heterologous antigen before killing the bacterium with the killing protein. Moreover, the applicant is on record as stating that “The antigen is released from a bacterium in the patient, allowing the patient to generate an immune response against the selected antigen” (see page 8 of Applicants’ remarks filed on 11/30/2021). 
The feature for the rejection of the claims is the lack of correlation/function for the genus of recombinant bacteriophages that kill the host bacterium while expressing a killing gene, wherein the heterologous antigen protein(s) without an appropriate leader sequence and driven by any promoter is expressed in sufficient amounts so as to be released from the host bacterium before the bacterium is killed. 
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

In relation to the recitation of at least deletion of a bacteriophage structural protein and a killing gene encoding a protein that kills a host bacterium, the Specification teaches that “that the gene encoding a heterologous antigen protein replaces a phage gene encoding a structural protein and the killing gene replaces a gene involved in the lysogenic cycle” (paragraph [0043]) and “ the recombinant bacteriophage comprises a phage genome polynucleotide including a gene encoding a heterologous antigen protein which is under the control of a strong promoter and a killing gene encoding a protein that is capable of killing a host bacterium under the control of a weak and/or late promoter, optionally wherein the phage genome polynucleotide is engineered such that the gene encoding a heterologous antigen protein replaces a phage gene encoding a structural protein and the killing gene replaces a gene involved in the lysogenic cycle. This allows the recombinant bacteriophage to be incapable of producing viable progeny phage and incapable of carrying out a lysogenic cycle. However, the recombinant bacteriophage is capable of generating a heterologous antigen protein in a quantity sufficient to prime an immune response and to kill the bacterial host through the production of a protein capable of killing the host bacterium.” (paragraph [0044])[emphasis added]. Example 2 exemplifies that Staphylococcus aureus alpha toxin vaccine antigen is engineered in a BAC under the control of a strong early promoter, as the vaccine antigen and the usual lytic machinery of the bacteriophage under a late promoter as the killer molecule. The BAC is transfected into E. coli that expresses the bacteriophage capsid machinery under an inducible or a constitutive promoter and cultured so that bacteriophage are produced, wherein purified engineered bacteriophages are assessed in vitro for their ability to kill (S. aureus) a heterologous host bacterium which the bacteriophage is engineered to infect. Therefore, the Specification provides support for expression of the heterologous antigen protein driven by a strong promoter which replaces the genes involved in the lysogenic cycle and a killing gene encoding a protein (e.g, the usual lytic machinery of the bacteriophage) that kills a host bacterium under the control of a weak and/or late promoter . This phage’ structure allows the bacterium to produce and release into the cytoplasm of the bacterium the heterologous antigen protein and to release the heterologous antigen protein from the host bacterium when it is killed or lysed to generate an immune response against the selected antigen in the patient. 
The Specification does not provides support for other genes encoding a heterologous antigen protein which is under the control of a promoter and a killing gene encoding a protein that kills a host bacterium, “wherein the heterologous antigen is released from the host bacterium” and ‘wherein the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage due to the absence of the appropriate leader sequence” so as to allow the bacterium to produce sufficient antigen to be released by the killed bacteria and to prime an immune response by the host immune system so that further bacteria can be targeted. 
The applicant is on record as stating that prior attempts by Kasman (WO 03/76583; of record) do not teach the claimed modified bacteriophage as Kasman rather teaches that the bacterial host containing antigens is the pharmaceutical. Applicants is further on record as stating, “In contrast, the present bacteriophage is the pharmaceutical and contains genes which allow the killing of a bacterium directly by the bacteriophage and the release of antigens that prime an immune response. This form of pharmaceutical bacteriophage is not found in the cited prior art.” (see page 6 of Applicants’ remarks filed on April 20, 2022).  
Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the Applicant was in possession of the claimed genus of recombinant bacteriophages  able to produce sufficient antigen to be released by the killed bacteria and to prime an immune response by the host immune system (e.g, a human patient) based on the disclosure of the limited number of working species encompassed by the examples of the specification.
Conclusion
Claims 70, 72, 75, 76, 79-80 and 82 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633